 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 1 of 7 PageID# 35



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

SHAHIN INDOREWALA,

     Plaintiff,

v.                                                     Case No. 1:19-cv-01233-AJT-JFA

FAST TRAK MANAGEMENT, INC.,

     Defendant.

                                              ANSWER

         NOW COMES the Defendant, Fast Trak Management, Inc. (“Fast Trak”), by counsel,

and denies that it violated Title VII of the Civil Rights Act of 1964, discriminated against the

Plaintiff, refused to provide a reasonable accommodation to Plaintiff’s religious belief or that it

refused to hire Plaintiff. In further Answer to the Plaintiff’s Complaint, Fast Trak denies that it

is liable to the Plaintiff, denies that the Plaintiff is entitled to the amount requested or any

amount, and further states as follows:

                                       Jurisdiction and Venue

         1.       In response to ¶ 1 of the Complaint, Fast Trak admits that Plaintiff attempts to

assert a claim under Title VII, but denies that it has violated Title VII and further denies that it

discriminated or retaliated against Plaintiff on the basis of religion.

         2.       In response to ¶ 2 of the Complaint, Fast Trak admits that the Court has

jurisdiction over claims brought pursuant to Title VII, but denies that the Court has subject

matter jurisdiction over the claims brought against Fast Trak or that Fast Trak violated Title VII

in any way.

         3.       Fast Trak admits the allegations contained in ¶ 3 of the Complaint.




                                                   1
 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 2 of 7 PageID# 36



          4.    In response to ¶ 4 of the Complaint, Fast Trak admits that venue is proper in this

Court, but denies that there were any unlawful employment practices or that Fast Trak took any

acts that give rise to a claim on behalf of Plaintiff.

          5.    In response to ¶ 5 of the Complaint, Fast Trak avers that the allegations contained

therein merely state a legal conclusion to which no response is required. To the extent a

response is required, Fast Trak denies that Plaintiff is entitled to costs and attorneys’ fees in this

matter.

                                                Parties

          6.    In response to ¶ 6 of the Complaint, Fast Trak admits that Plaintiff was a

prospective employee.       Fast Trak is without sufficient information to admit or deny the

remaining allegations contained in ¶ 6 of the Complaint and, therefore, denies them.

          7.    In response to ¶ 7 of the Complaint, Fast Trak admits that it is a for-profit

corporation incorporated under the laws of Maryland with its headquarters and principal place of

business at 2735 Harland Road, Suite 100, Falls Church, Virginia. Fast Trak further admits that

it conducts business in Virginia. The remaining allegations contained in ¶ 7 of the Complaint

contain legal conclusions to which no response is required. To the extent that a response is

required, Fast Trak denies the remaining allegations.

                                       Administrative History

          8.    Fast Trak admits the allegations contained in ¶ 8 of the Complaint.

          9.    Fast Trak admits the allegations contained in ¶ 9 of the Complaint.

          10.   Fast Trak admits the allegations contained in ¶ 10 of the Complaint.




                                                   2
 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 3 of 7 PageID# 37



        11.    Paragraph 11 of the Complaint contains legal conclusions to which no response is

required. To the extent that a response is required, Fast Trak denies the allegations contained in

¶ 11 of the Complaint.

                                      Factual Background

        12.    Fast Trak is without sufficient information to admit or deny the allegations

contained in ¶ 12 of the Complaint and, therefore, denies them.

        13.    In response to ¶ 13 of the Complaint, Fast Trak admits that Plaintiff applied for an

entry-level marketing manager position. Fast Trak is without sufficient information to admit or

deny the remaining allegations contained within ¶ 13 of the Complaint and, therefore, denies

them.

        14.    In response to ¶ 14 of the Complaint, Fast Trak admits that, on September 3,

2018, a Fast Trak Human Resources employee informed Plaintiff that she was selected for an

interview. Fast Trak denies any and all remaining allegations contained in ¶ 14 of the Complaint

in the manner and form alleged.

        15.    Fast Trak denies the allegations contained in ¶ 15 of the Complaint in the manner

and form alleged.

        16.    In response to ¶ 16 of the Complaint, Fast Trak admits that, on September 4,

2018, Ramses Gavilondo conducted an interview of Plaintiff. Fast Trak denies any and all

remaining allegations contained in ¶ 16 of the Complaint in the manner and form alleged.

        17.    In response to ¶ 17 of the Complaint, Fast Trak admits that an employee contacted

Plaintiff via telephone and email and invited her to return for a second interview on September 5,

2018 wearing professional attire and bringing a notepad and a pen. Fast Trak denies any and all

remaining allegations contained in ¶ 17 of the Complaint in the manner and form alleged.




                                                3
 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 4 of 7 PageID# 38



       18.    In response to ¶ 18 of the Complaint, Fast Trak admits that Plaintiff met with Fast

Trak Team Leader Josie on September 6, 2018, who provided Plaintiff information concerning

job duties for an entry level marketing manager, advised that the job was working to sell Verizon

products and services, and explained the Fast Trak promotional process. Fast Trak denies any

and all remaining allegations contained in ¶ 18 of the Complaint in the manner and form alleged.

       19.    In response to ¶ 19 of the Complaint, Fast Trak admits that Fast Trak Team

Leader Josie provided Plaintiff information regarding the Fast Trak work schedule, that Plaintiff

requested time to pray in accordance with her religious beliefs, and that Plaintiff suggested

reducing her 90 minute lunch break to accommodate her request. Fast Trak denies any and all

remaining allegations contained in ¶ 19 of the Complaint in the manner and form alleged.

       20.    Fast Trak denies the allegations contained in ¶ 20 of the Complaint.

       21.    Fast Trak denies the allegations contained in ¶ 21 of the Complaint in the manner

and form alleged.

       22.    Fast Trak denies the allegations contained in ¶ 22 of the Complaint in the manner

and form alleged.

       23.    Fast Trak denies the allegations contained in ¶ 23 of the Complaint.

       24.    Fast Trak denies the allegations contained in ¶ 24 of the Complaint.

       25.    Fast Trak denies the allegations contained in ¶ 25 of the Complaint.

       26.    Fast Trak denies the allegations contained in ¶ 26 of the Complaint.

       27.    Fast Trak denies the allegations contained in ¶ 27 of the Complaint.




                                               4
 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 5 of 7 PageID# 39



                                          Claims for Relief

                                            Count I
                        Religious Discrimination in Violation of Title VII

       28.     In response to ¶ 28 of the Complaint, Fast Trak incorporates by reference ¶¶ 1-27

of this Answer as if set forth fully herein.

       29.     Fast Trak denies the allegations contained in ¶ 29 of the Complaint.

       30.     Fast Trak admits the allegations contained in ¶ 30 of the Complaint.

                                             Count II
                               Retaliation in Violation of Title VII

       31.     In response to ¶ 31 of the Complaint, Fast Trak incorporates by reference ¶¶ 1-30

of this Answer as if set forth fully herein.

       32.     Fast Trak denies the allegations contained in ¶ 32 of the Complaint.

                                         Prayer For Relief

       33.     In response to Plaintiff’s prayer for relief, Fast Trak denies that Plaintiff is entitled

to the relief requested, including the relief requested in subparagraphs A-F.

                                 Special and Affirmative Defenses

       34.     Fast Trak denies that the Plaintiff is entitled to the relief requested.

       35.     Fast Trak avers that all actions taken were in good faith and based on legitimate

reasons and not solely or in part, based on retaliatory, illegal, or discriminatory motives or

considerations.

       36.     Fast Trak denies that the Plaintiff was subject to any unlawful discrimination or

retaliation, or that Title VII was violated in any way.




                                                  5
 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 6 of 7 PageID# 40



        37.     Fast Trak avers that Plaintiff did not take advantage of the reasonable

accommodation offered to Plaintiff and further avers that no tangible employment action was

taken against the Plaintiff sufficient to state a claim.

        38.     Fast Trak denies all allegations not specifically admitted herein.

        39.     Fast Trak will rely on all other properly provable defenses to this action which are

revealed through investigation, discovery or at trial and reserves the right to amend this Answer

to the Complaint at any time.

        WHEREFORE, for the foregoing reasons, Fast Trak Management, Inc., by counsel,

respectfully requests judgment in its favor together with costs and attorney fees expended.

Trial by jury is demanded.

                                                           FAST TRAK MANAGEMENT, INC.

                                                           By Counsel



 /s/
Melissa Y. York (VSB No. 77493)
Counsel for Fast Trak Management, Inc.
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
myork@hccw.com




                                                   6
 Case 1:19-cv-01233-AJT-JFA Document 8 Filed 10/30/19 Page 7 of 7 PageID# 41



                                     CERTIFICATE

        I hereby certify that on the 30 day of October, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

               Lena F Masri, Esq.
               CAIR Legal Defense Fund
               453 New Jersey Avenue SE
               Washington, DC 20003
               202-742-6420 - Phone
               202-379-3317 - Fax
               lmasri@cair.com

               Gadeir I. Abbas, Esq.
               Cair National Legal Defense Fund
               453 New Jersey Ave SE
               Washington, DC 20003
               202-488-8787 - Phone
               202-379-3317 - Fax
               gabbas@cair.com




                                             /s/
                                             Melissa Y. York (VSB No. 77493)
                                             Counsel for Fast Trak Management, Inc.
                                             Harman, Claytor, Corrigan & Wellman
                                             P.O. Box 70280
                                             Richmond, Virginia 23255
                                             804-747-5200 - Phone
                                             804-747-6085 - Fax
                                             myork@hccw.com




                                                7
